DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on May 4, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claim 1 has been amended; and claims 2-6 and 8-12 are canceled. Accordingly, claims 1 and 7 are pending in this application, with an action on the merits to follow regarding claims 1 and 7.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the upper body being visible when worn with pants and the front securing panel not being visible when worn with pants (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The use of the terms “Magnetuck®” (p. 3, line 2) and “Velcro®” (p. 6, line 21), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Examiner respectfully suggests amending to recite, “  MAGNETUCK®” and “VELCRO® (hook and loop fastener)”.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Examiner notes Applicant has indicated that such objections were overcome with an amendment to the specification, however no amendment to the specification has been filed.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1 recites, “an upper body portion styled as a decorative Western-wear shirt” which has not been disclosed in the specification as originally filed.  See 35 USC 112(a) rejection below for further explanation;
Claim 1 recites, “where the distance from said crotch region to said securing panel is 3.0 inches or greater” which has not been disclosed in the specification as originally filed.  See 35 USC 112(a) rejection below for further explanation.
Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1 should recite, “[[the]] a distance from said crotch region to said front securing panel is 3.0 inches or greater”;
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 (and claim 7 at least for depending from a rejected claim) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, “an upper body portion styled as a decorative Western-wear shirt”.  P. 5  of the written description as originally filed recites, “ In one embodiment of the present invention, upper body portion 22 is configured as a traditional long- sleeved western shirt. As shown in the figure, this portion of bodysuit 20 comprises a shirt having long sleeves 40, collar 42, pockets 44, and button panel 46. It will be appreciated by those of ordinary skill in the art that upper body portion 22 can comprise any type of shirt style and look, with the governing featuring being a fashion appearance where the user desires to maintain a tucked-in look. Possible variations include short sleeves, different pocket arrangements, no pockets, different collar styles, no collar at all, no button panel, and so on.”  There is no mention as to “decorative Western-wear” or what it encompasses.  Therefore this limitation fails to comply with the requirement for written description.
Claim 1 recites, “where the distance from said crotch region to said securing panel is 3.0 inches or greater.”  However the written description, as originally filed, on p. 8, lines 2-3 recites, “In a preferred embodiment of the present invention, attachment points 34 are located no less than 3.0 inches from the crotch line 36”.  Therefore it has been disclosed that the distance from the crotch line to the attachment points/means for attachment is 3 inches or more, but the in the claim the distance from the crotch region to the securing panel is 3 inches or more.  The structures claimed are not the same as the structures disclosed as a crotch region can be a much larger area than a crotch line, and the securing panel extends lower than that attachment points 34 in the assembled garment.  Therefore this limitation fails to comply with the requirement for written description.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and claim 7 at least for depending from a rejected claim) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite as it recites, “an upper body portion styled as a decorative Western-wear shirt”.  It is unclear as to what is meant by “styled as decorative Western-wear shirt”.  According to p. 5, “In one embodiment of the present invention, upper body portion 22 is configured as a traditional long- sleeved western shirt. As shown in the figure, this portion of bodysuit 20 comprises a shirt having long sleeves 40, collar 42, pockets 44, and button panel 46. It will be appreciated by those of ordinary skill in the art that upper body portion 22 can comprise any type of shirt style and look, with the governing featuring being a fashion appearance where the user desires to maintain a tucked-in look. Possible variations include short sleeves, different pocket arrangements, no pockets, different collar styles, no collar at all, no button panel, and so on.”  There is no description as to what is meant by “styled as” or what is encompassed by “decorative Western-Wear” and according to written description, it appears that upper portion can be considered Western if it is any type of shirt style or look as long as it has the governing featuring being a fashion appearance where the user desires to maintain a tucked-in look.  Therefore, for purposes of examination, Examiner has interpreted the limitation to mean the upper body portion can be any type of shirt style or look used as fashion and can be tucked in and seen as decorative Western-wear by at least one wearer.  
Claim 1 is indefinite as it recites, “when worn with a pair of pants” in line 5.  However, as “a pair of pants” was already recited in line 3, it is unclear if line 5 is referring to the same pair of pants or a different pair of pants.
Claim 1 recites the limitation "said attachment panel" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  As an “attachment panel” was not previously claimed, it is unclear if Applicant is introducing a new structure of if “attachment panel” is referring to the previously claimed “attachment portion”.  For purposes of examination, Examiner has interpreted “said attachment panel” to be mean “said attachment portion”.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Castellano (US 2016/0143373) in view of Canlas (US 6374412).
Regarding claim 1, Castellano discloses a one-piece rodeo body suit (10, considered a rodeo body suit as it capable of being worn at the rodeo and all statements of intended use such as “rodeo” have been fully considered. However, they are deemed to not impose any structural limitations that distinguish over the cited references) comprising: an upper body portion (20) said upper body portion is styled as a decorative Western-wear shirt (as best as can be interpreted by Examiner in light of the 35 USC 112(a) and (b) rejections above, as portion 20 covers the upper body, it can be considered a shirt, and since it can be tucked in and worn with an overshirt to create a look that is styled as decorative and Western by at least one wearer without further distinguishing limitations such as sleeves, pockets, button down, etc.) and visible when worn with pants (as pants generally stop at a waistline, the upper body portion would be visible) with a front securing panel (40, shown on the front of the wearer in Fig. 1) attached to a lower front region (24) of said upper body portion not visible when worn with a pair of pants (as when worn with at least one pair of pants, only upper portion 20 above 40 would be visible); a lower body portion (50) having a forward flap (56) with an attachment portion (62) having means for attachment (72B and 94; Examiner notes “means for attachment” has been interpreted under 35 USC 112(f) and p. 6 of the specification of the instant application discloses the means for attachment 34 being snaps halves, button holes or hook/loop fastener and 72B and 90 of Castellano are magnets and snap halves which are at least a functional equivalent) wherein said attachment portion can be brought forward from a crotch region (area surrounding 54 in Fig. 4, as can be understood from Figs. 1 and 3, the attachment portion is brought forward from a crotch region) and secured to said front securing panel (via 72B and 90).
Castellano does not expressly disclose a saddle horn accommodation space defined by a middle portion of said attachment panel and a middle portion of said front securing panel, each middle portion being devoid of said means for attachment; and wherein the distance from said crotch region to said securing panel is 3.0 inches or greater.
However Castellano discloses the securing panel being approximately at hip level (see para. 0081).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the distance from the crotch region to the front securing panel to be 3 inches or more in order to ensure a properly fitting and covering garment on an adult wearer (as disclosed in para. 0097).  Examiner notes that such a distance is a results effective variable with the results being the coverage of the forward flap and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.   
Castellano does not expressly disclose a saddle horn accommodation space defined by a middle portion of said attachment panel and a middle portion of said front securing panel, each middle portion being devoid of said means for attachment.
Canlas discloses a body suit (10) with a saddle horn accommodation space defined by a middle portion of said attachment panel/portion (portion at 21) and a middle portion of said front securing panel (portion at 21) (as can be seen in each of the figures, snap halves 25/26 are spread across the panels/portions are even in number such that there is no snap in the middle portion of either, thereby meeting the defined saddle horn accommodation space).
Castellano and Canlas teach analogous inventions in the field of body suits with crotch flap portions.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the middle portion of the attachment panel of Castellano devoid of a means for attachment as taught by Canlas in order to include an even number fasteners evenly distributed across the attachment panel to prevent unsightly gapping between adjacent fasteners.
Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As the prior art discloses the structure of the body suit, there would be a reasonable expectation for the structures of the body suit to perform such functions, as Examiner has explained after each functional limitation.
Regarding claim 7, the modified rodeo body suit of Castellano discloses wherein the lower body portion (50) further comprises a comfort strip (100, as 100 is at least partially shaped like a strip and is disclosed as a lining, it therefore provides comfort to the wearer).
	Response to Arguments
Applicant's arguments filed May 4, 2022 have been fully considered but they are not persuasive. Regarding the 35 USC 103 rejection of Castellano in view of Canlas of now cancelled claims 2 and 6 which have been at least partially incorporated into amended claim 1, Applicant argues that neither of these references teach or suggest dedicated rodeo wear, a saddle horn accommodation space, and a crotch distance of greater than 3.0 inches.  Examiner notes that no specific arguments have been made as to how neither reference shows a saddle horn accommodation space or a crotch distance of greater than 3 inches and Examiner has shown above in the rejection how such limitations are at least obvious over Castellano in view of Canlas for reasons previously presented and not disputed by Applicant.  As for Applicant’s argument that both references are directed to swimsuits and not to dedicated rodeo wear,  Examiner respectfully disagrees with such an argument as first “rodeo” wear is claimed as intended use in the preamble of the claims and all statements of intended use are considered, but they are deemed to not impose any structural limitations that distinguish over the cited references.  Further, it appears that Applicant is arguing that Castellano and Canlas are nonanalogous art and Examiner respectfully disagrees.  It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Applicant is improperly narrowing what can be considered analogous as Applicant contends that analogous art must be rodeo wear.  First, Examiner notes, that Applicant’s invention is not necessary for the rodeo as the top of p. 4 recites, “The present invention provides a bodysuit that maintains the appearance of a tucked-in 
shirt even while the user is engaged in vigorous activities, such as rodeo riding. The invention is particularly suited for use when riding a horse while using a western style saddle, although it is also useful in other circumstances of vigorous or non-vigorous activity where the user wishes to maintain a neat and kept appearance of her personal attire.”  Therefore Applicant cannot improperly narrow what can be considered analogous art based on its intended use of rodeo wear when Applicant’s invention is concerned with more than rodeo wear.  Further as Castellano and Canlas are both body suits that have disengage-able flaps in the lower body area, they are at least “reasonably pertinent to the particular problem with which the applicant was concerned” and therefore meet the requirement of analogous art.  
Applicant submits that the dependent claims are patentable based on their dependencies from claim 1; however, as discussed in the rejection below and in the arguments above, claim 1 is not allowable over the prior art.  Therefore, these arguments have not been found convincing and the rejections of claim 7 has been maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./           Primary Examiner, Art Unit 3732